1
                                                                       JS-6
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA (LOS ANGELES)
10
11 ANNA KLEMMENSEN,                                )   Case No. 2:19-cv-06472-RGK-RAO
                                                   )
12                     Plaintiff,                  )   [PROPOSED] ORDER GRANTING
                                                   )   STIPULATION TO DISMISS
13              vs.                                )   ENTIRE ACTION WITH
                                                   )   PREJUDICE
14 LIFE INSURANCE COMPANY OF                       )
   NORTH AMERICA,                                  )   Judge: R. Gary Klausner
15                                                 )   Ctrm: 850, 8th Floor
             Defendant.                            )
16                                                 )   Complaint Filed: July 25, 2019
17
                Based upon the stipulation of the parties and for good cause shown:
18
                IT IS HEREBY ORDERED that this action, Case No. 2:19-cv-06472-RGK-
19
     RAO, is dismissed in its entirety as to all defendants, with prejudice.
20
                IT IS HEREBY FURTHER ORDERED that each party shall bear its own
21
     attorneys’ fees and costs in this matter.
22
23
     Dated: November 8, 2019
24                                                     Hon. R. Gary Klausner
                                                       United States District Court Judge
25
26
27
28
                                                   1               Case No. 2:19-cv-06472-RGK-RAO
                                                            PROPOSED ORDER RE JT STIP TO DISMISS
     171971.1
                                                                         ACTION WITH PREJUDICE
